Chambers, J.
(dissenting and voting to reverse the order insofar as appealed from, on the law, and to deny the defendant’s motion for summary judgment dismissing the complaint, with the following memorandum): As noted by the majority, the record contains conflicting evidence as to the location of the plaintiff Azad Anand (hereinafter the plaintiff) in relation to *793the defendant at the time of the accident. In his deposition, the defendant testified that, prior to hitting the ball which caused the accident, he hit his ball to the left side of the fairway into the rough. His goal was to hit the ball back onto the fairway and further towards the hole. He did not know where his companions were when he hit the “final ball,” but he did not see anyone ahead of him.
The defendant’s ball went sharply to the right at a low trajectory. After he hit the ball, the defendant saw that the plaintiff was ahead of him and yelled out. The plaintiff turned, and the ball hit the plaintiff in the eye.
During his deposition, the plaintiff estimated that he was 15 to 20 feet in front of the defendant at the time the defendant yelled out. A third companion testified at his deposition that the plaintiffs ball was 20 feet in front of the defendant’s ball, which supported the plaintiffs testimony that he was 15 to 20 feet in front of defendant, since the plaintiff had reached his own ball at the time the accident occurred. However, the actual distance between the players is unclear.
The defendant acknowledged that a player is generally required to yell “fore” before hitting the ball to warn other players, which the defendant did not do. However, the defendant claimed he was not required to yell “fore” in this instance because no player was in his intended line of play.
The plaintiff submitted the affidavit of a golf expert, who stated that the rules of golf require that players should not play until players in front are out of range, and golfers are required to yell “fore” if a golfer in the group is in a position to be hit by an errant ball. Here, the plaintiff and the defendant were on the same fairway.
The order appealed from, inter alia, awarded the defendant summary judgment on the ground that the plaintiff was hit by an “errant ball” and the plaintiff was not in the “intended fine of flight.” The majority would affirm on the ground that there is “sufficient” evidence in the record to support the conclusion that the plaintiff was not in the intended line of flight of the defendant’s ball.
The majority acknowledges that the Court of Appeals has held that a “golfer has a duty to give a timely warning to other persons within the foreseeable ambit of danger” that he or she is about to hit the ball, by yelling “fore” (Jenks v McGranaghan, 30 NY2d 475, 479 [1972]; see Johnston v Blanchard, 301 NY 599 [1950]; Richardson v Muscato, 176 AD2d 1227 [1991]; McDonald v Huntington Crescent Club, 152 AD2d 543 [1989]). Jenks further held that there is generally “no duty to warn *794persons not in the intended line of flight on another tee or fairway” (Jenks, 30 NY2d at 479 [emphasis added], citing Rose v Morris, 97 Ga App 764, 104 SE2d 485 [1958] [no duty to warn a player 125 yards away on a different fairway]). Contrary to the majority’s conclusion, the foreseeable zone of danger is not limited to the intended line of flight (see Simpson v Fiero, 237 App Div 62 [1932], affd 262 NY 461 [1933]; accord Boozer v Arizona Country Club, 102 Ariz 544, 547, 434 P2d 630, 633 [1967] [zone of danger includes someone standing 50 degrees from the intended line of flight]; Bartlett v Chebuhar, 479 NW2d 321 [Iowa 1992]).
Although a minority of jurisdictions subscribe to a view which limits the duty to warn to “only to those persons in the intended line of flight” (Thomas v Wheat, 143 P3d 767, 770 [Okla 2006]), New York does not subscribe to the minority view. In Rinaldo u McGovern (78 NY2d 729 [1991]), the Court of Appeals revisited the issue, and found that the duty to warn did not extend to persons outside the tee or fairway, on the ground that such persons in all probability would not have heard or heeded the warning; therefore, the possibility that giving the warning would have prevented the accident was remote. However, the Court of Appeals did not equate foreseeable zone of danger with intended line of flight.
The majority further concludes that the Jenks line of cases is no longer good law, on the ground that those cases are inconsistent with the doctrine of primary assumption of the risk. I disagree.
Pursuant to the doctrine of primary assumption of the risk, a participant in a sport assumes all commonly appreciated risks inherent the sport, but does not assume the risk of conduct which unreasonably increases the sport’s inherent risks (see Morgan v State of New York, 90 NY2d 471, 485 [1997]). The purpose of applying the doctrine of primary assumption of the risk to sports activities is to “facilitate free and vigorous participation in athletic activities” (Benitez v New York City Bd. of Educ., 73 NY2d 650, 657 [1989]). The question of primary assumption of the risk was, in fact, raised in Jenks. The Appellate Division, Third Department, found that a golfer does not assume the additional risk that another player will hit a ball without proper warning (see Jenks v McGranaghan, 37 AD2d 638, 639 [1971]; Jenks v McGranaghan, 32 AD2d 989, 990 [1969]).
In Turcotte v Fell (68 NY2d 432, 441 [1986]), the Court of Appeals found that “the rules of the sport ... do not necessarily limit the scope of the professional’s consent.” In that case, the *795plaintiff, a professional jockey, was injured when the defendant allegedly engaged in “foul riding” in violation of the rules of horse racing set forth in 9 NYCRR 4035.2 by crossing within the plaintiffs lane of travel. The action was dismissed based upon the doctrine of primary assumption of the risk. The Court found that by participating in the sport, the plaintiff consented to injury-causing events which “are known, apparent or reasonably foreseeable consequences of the participation,” including violation of the rules of the game (id. at 439, citing Maddox v City of New York, 66 NY2d 270, 277-278 [1985]).
Turcotte is distinguishable from the instant case, on the ground that violation of the golfer’s rule to yell “fore” gives the golfer no competitive advantage (see Kramer v Arbore, 309 AD2d 1208 [2003]), there was a reasonable expectation that the defendant golfer would give a warning, assuming that the plaintiff was in the foreseeable zone of danger, and the instant case did not involve professional players. In Turcotte, on the other hand, the plaintiff conceded that “there is a fine line between what is lawful and unlawful in the movement of a horse on the track during a race” (68 NY2d at 440-441). The Court noted that “bumping and jostling are normal incidents of the sport” to gain a competitive advantage (id. at 441). Further, the case involved professional participants, who are in a unique position to assess the risks of the sport. It is well-settled law that “a higher degree of awareness will be imputed to a professional than to one with less than professional experience in the particular sport” (Maddox v City of New York, 66 NY2d at 278).
In determining whether the violation of a rule or custom of the sport gives rise to liability, one must look to whether the violation unreasonably increases the risks of the sport, and is a proximate cause of the accident. Liability may be imposed where a warning is required in an effort to limit accidental injuries— such as a rule requiring that a turkey hunter not shoot until he or she clearly sees the whole turkey and is able to ascertain its gender, to avoid shooting a fellow hunter by mistake (see Jacobs v Kent, 303 AD2d 1000 [2003]).
Further, the courts have recognized that there are certain customs of a sport—the purpose of which is to insure that participants are aware of the risks—and if those customs are observed, there is no liability (see Tindall v Ellenberg, 281 AD2d 225 [2001]). Tindall v Ellenberg involved a fox hunt, where the defendant’s horse kicked the plaintiff as the plaintiff was attempting to pass it. The court, in absolving the defendant of liability, noted that “the offending horse was clearly marked for its propensities with a red tail ribbon in conformity with the *796custom of the sport” (id.). On the other hand, the violation of a rule or custom requiring a warning may raise questions of fact as to liability (see Tuttle v TRC Enters., Inc., 38 AD3d 992 [2007] [failure to put out yellow flag warning of a stalled vehicle on a bicycle course]).
Here, there is a question of fact as to whether a violation of the rule or custom of the sport violated reasonable expectations (see Tindall v Ellenberg, 281 AD2d 225 [2001]), unreasonably increased the inherent risks of the sport (see Morgan v State of New York, 90 NY2d at 485), and constituted a proximate cause of the accident (see Rinaldo v McGovern, 78 NY2d 729 [1991]). The question of whether the injured plaintiff assumed the risk of his injury may still be determined by the jury, but may not be determined as a matter of law. Accordingly, the defendant’s motion for summary judgment dismissing the complaint should have been denied.